Citation Nr: 1048015	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  06-36 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to a higher initial disability rating for bilateral 
pes planus, evaluated as 0 percent disabling from September 30, 
2005 through June 30, 2009 and as 
10 percent disabling from July 1, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1965 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO).

In March 2009, the Board remanded this case to the RO via the 
Appeals Management Center (AMC) in Washington, DC for further 
evidentiary development.  The requested development was 
completed, and the remand orders were substantially complied 
with.  In an April 2010 rating decision, the AMC increased the 
rating for the Veteran's service-connected bilateral pes planus 
to 10 percent, effective July 1, 2009.  However, as that grant 
did not represent a total grant of benefits sought on appeal, the 
claim for increase remains before the Board, and the case has now 
been returned to the Board for further appellate action.  AB v. 
Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

Throughout the course of the claim, the preponderance of the 
competent evidence of record demonstrates that the Veteran's 
symptoms of bilateral pes planus have been no more than moderate 
in degree, with such disability resulting in pain on use of the 
feet as well as malalignment or misangulation of the Achilles 
tendon with weightbearing; however, such disability has not been 
productive of accentuated pain on manipulation and use, 
indication of swelling on use, characteristic callosities, marked 
pronation, extreme tenderness of plantar surfaces, or marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation.




CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 10 percent 
for bilateral pes planus have been more nearly approximated from 
September 30, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2010).

2.  The criteria for an initial disability rating in excess of 10 
percent for bilateral pes planus have not been met at any time.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

In this case, preadjudication VCAA notice was provided in a 
January 2006 letter, which advised the Veteran of what 
information and evidence is needed to substantiate a claim for 
service connection, as well as what information and evidence must 
be submitted by him and what information and evidence will be 
obtained by VA.  A May 2009 letter asked the Veteran to provide 
additional information and evidence regarding his claim for a 
higher initial rating.  The claim was last adjudicated in April 
2010.

In any event, the Veteran's claim for a higher rating arises from 
the initial grant of service connection for bilateral pes planus.  
In Dingess, the Court held that in cases in which service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. 
§ 3.159(b)(3)(i) (2010).  Thus, because the notice that was 
provided before 
service connection was granted was sufficient, VA's duty to 
notify in this case has been satisfied.  See generally Turk v. 
Peake, 21 Vet. App. 565 (2008) (where a party appeals from an 
original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 
225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) 
(establishing that initial appeals of a disability rating for a 
service-connected disability fall under the category of "original 
claims").

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, private treatment records, and VA treatment 
records and examination reports.

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and argument.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notices is not shown to have any effect 
on the case or to cause injury to the Veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Conway, 353 F.3d at 1374; 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he is entitled to a higher initial 
disability rating for bilateral pes planus.  Such disability has 
been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5276, as 0 
percent disabling from September 30, 2005 through June 30, 2009 
and as 10 percent disabling from July 1, 2009.

Under Diagnostic Code 5276, a 0 percent evaluation is warranted 
for mild bilateral acquired flatfoot (pes planus) when symptoms 
are relieved by built-up shoe or arch support.  A 10 percent 
evaluation is warranted for moderate bilateral acquired flatfoot 
where the weight-bearing lines are over or medial to the great 
toes and there is inward bowing of the tendo achillis and pain on 
manipulation and use of the feet.  A 30 percent evaluation is 
warranted for severe bilateral acquired flatfoot manifested by 
marked deformity (pronation, abduction, etc.), accentuated pain 
on manipulation and use of the feet, indications of swelling on 
use of the feet, and characteristic callosities.  A 50 percent 
evaluation is warranted for pronounced bilateral acquired 
flatfoot manifested by marked pronation, extreme tenderness of 
the plantar surfaces of the feet, and marked inward displacement 
and severe spasm of the tendo achillis on manipulation which is 
not improved by orthopedic shoes or appliances.  38 C.F.R. § 
4.71a, Diagnostic Code 5276 (2010).

Turning to the evidence, on a September 2005 physician's 
questionnaire, apparently created by the Veteran's 
representative, the Veteran's private podiatrist indicated that 
the Veteran's disability met the criteria for both the 30 percent 
and 50 percent ratings under Diagnostic Code 5276.  No physical 
examination findings were provided, other than a notation of an 
antalgic gait.  The diagnoses provided were pes planus, limb 
length discrepancy left greater than right, and equinus.  The 
Board notes that service connection was previously denied for 
limb length discrepancy and equinus.

A January 2006 VA treatment record noted that the Veteran 
reported pain in his feet when ambulating, and that he had 
difficulty ambulating due to suffering a stroke in 1994.  It was 
also noted that the Veteran was seeing a private podiatrist for 
his feet and that he was not interested in a VA podiatry 
evaluation.

Thereafter, the Veteran underwent a VA foot examination in 
January 2006.  On that occasion, he reported that his feet tended 
to ache after being on them for awhile, and that this pain would 
then last for hours.  He stated that he could not walk for long 
distances, to include the extent of a golf course.  It was noted 
that, based upon the Veteran's history, his condition was 
productive of fatigability and lack of endurance.  The Veteran 
denied any symptoms at rest.  Significantly, it was noted that 
the Veteran had suffered a cerebrovascular accident (i.e., 
stroke) in 1994, resulting in left-sided weakness in dorsiflexors 
and left dropfoot.  It was also noted that the Veteran had begun 
seeing a private podiatrist approximately 10 years prior to the 
date of this examination.  This private podiatrist had reportedly 
given the Veteran some heel lifts that were not helpful to his 
condition.

At the time of this January 2006 examination, the Veteran used no 
corrective shoes, shoe inserts, or braces.  The Veteran walked 
with an antalgic gait due to his left-sided weakness and due to 
the fact that his left foot was abducted.  No callosities, 
breakdown, or unusual shoe wear pattern was noted.  There were no 
skin or vascular changes of the feet.  It was noted that the 
planus condition of the left lower extremity with weakness in the 
left muscle was passively correctable.  On the right side, the 
Achilles tendon was midline.  On the left side, the Achilles 
tendon was laterally deviated off midline with bowing and was 
passively correctable to midline.  There was significant valgus 
of the left lower extremity which was correctable by 
manipulation.  It was also noted that there was significant 
abducting of the forefoot on the midfoot up the left lower 
extremity, and that the right extremity was rectus.  The Veteran 
was diagnosed with pes planus secondary to weakness secondary to 
cerebrovascular accident left-sided.

On a February 2007 physician's questionnaire, apparently created 
by the Veteran's representative, the Veteran's private podiatrist 
indicated that the Veteran's disability met the criteria for the 
10 percent, 30 percent, and 50 percent ratings under Diagnostic 
Code 5276.  Again, no physical findings were provided and the 
same diagnoses as noted in the 2005 questionnaire were reported.

In a May 2007 statement, the Veteran's private podiatrist stated 
that the physician questionnaire (presumably in February 2007) 
was not thorough enough of an evaluation to describe the 
Veteran's condition.  She stated that the Veteran first sought 
treatment from her in 1995 with painful and severely collapsing 
flat feet.  She went on to describe current symptomatology such 
as the impairment of his gait.  However, no reference to the 
impact of the Veteran's significant nonservice-connected left leg 
stroke residuals on his gait was provided.  A September 2007 bone 
scan noted degenerative joint disease in both feet.

Pursuant to the Board's March 2009 remand, the Veteran underwent 
another VA foot examination on July 1, 2009.  On that occasion, 
he presented in a wheelchair, and it was noted that his 1994 
stroke coupled with his previous flatfoot condition had made it 
very painful for him to walk.  Specifically, the Veteran reported 
that he had difficulty walking more than 100 yards, and during 
this time all the joints in his feet would become weak (making 
him feel unable to stand) and his feet would ache (left more than 
right).  It was noted that the Veteran used a cane and soft shoe 
to ambulate while in his house, and he did not use a brace or 
walker.  He reported that he did not have any pain when sitting 
due to not weightbearing.  It was noted that he was unable to 
stand or walk for less than two to three minutes without 
experiencing extreme fatigue and muscle weakness of his lower 
extremities.

At the time of this July 2009 examination, it was noted that the 
Veteran had functional flexible pes planovalgus foot deformities 
with the left foot being greater than the right, as confirmed by 
accompanying X-rays.  There were no lesions or excoriations to 
the Veteran's feet.  He had mild pedal edema of both feet and 
legs.  On weightbearing, the Veteran's arch was collapsed with 
the left being greater than the right, and there was an abduction 
of the right and left forefoot with the left being greater than 
the right.  There were no corns, calluses, or breakdowns in the 
skin.  The Veteran was diagnosed with pes planovalgus (left 
greater than right), muscle weakness in both feet and lower 
extremities, and metatarsalgia osteoarthritis.  It was noted 
that, just as with any individual having a flatfoot condition and 
muscle weakness secondary to a stroke, there was an increased 
probability that the Veteran's difficulty in walking would be 
worsened because of his flatfoot condition.

In February 2010, the July 2009 examiner provided an addendum to 
his examination report.  He reiterated that the Veteran's 
bilateral flatfeet were painful on weightbearing and became more 
painful on ambulation, with the left greater than the right, and 
that his feet were not symptomatic on nonweightbearing 
bilaterally.  The examiner affirmed that the Veteran's flatfeet 
manifested in the weightbearing line over or medial to the great 
toe, with the left being greater than the right, and noted that 
this was part of the foot adduction described in the prior 
report.  He also noted that the Veteran had inward bowing of the 
tendo Achilles bilaterally, with left greater than the right.  He 
noted that there was indeed marked abduction of the left foot 
greater than the right.  On weightbearing, there was no extreme 
tenderness on the plantar surfaces or marked corns or calluses on 
the plantar surfaces bilaterally.  The examiner concluded that 
the symptoms in the Veteran's left foot were the result of the 
right-sided stroke creating left-sided weakness making for 
musculoskeletal changes including footdrop, and noted that this 
was nonservice-connected.  In terms of evidence of functional 
loss relating to the Veteran's bilateral pes planus, the examiner 
reiterated that such included both fatigability and lack of 
endurance on ambulating.  The examiner clarified that the 
Veteran's pes planovalgus condition preexisted his stroke and was 
not related to such stroke.  The examiner went on to state that 
the Veteran's flatfoot condition, coupled with his muscle 
weakness secondary to stroke, provided for an increased 
probability that the difficulty in walking as well as pain would 
be worsened because of the preexisting flatfoot condition prior 
to the stroke.

Having carefully considered the Veteran's contentions in light of 
the evidence of record and the applicable law, the Board finds 
that the Veteran's bilateral pes planus more nearly approximates 
a 10 percent evaluation since the award of service connection, 
and is appropriately evaluated as 10 percent disabling 
thereafter.  The preponderance of the competent medical evidence 
of record demonstrates that the Veteran's symptoms of bilateral 
pes planus were mild to moderate in degree prior to July 1, 2009, 
and have been no more than moderate thereafter.  During both 
periods, such evidence shows that his bilateral pes planus 
resulted in pain on use of the feet as well as malalignment or 
misangulation of the Achilles tendon with weightbearing.  
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2010).

After resolving all doubt in the Veteran's favor, the Board finds 
that the Veteran's disability picture more nearly approximates 
the criteria for a 10 percent rating, but no more, for both 
periods.  Medical examinations have revealed that the Veteran's 
bilateral pes planus has not been productive of accentuated pain 
on manipulation and use, indication of swelling on use, 
characteristic callosities, marked pronation, extreme tenderness 
of plantar surfaces, or marked inward displacement and severe 
spasm of the tendo achillis on manipulation.  Id.

The Board acknowledges that the Veteran's private podiatrist 
indicated on physician's questionnaires in September 2005 and 
February 2007 that the Veteran's disability met the criteria for 
both the 30 percent and 50 percent ratings under Diagnostic Code 
5276.  However, no physical examination findings were provided 
(other than a notation of an antalgic gait) on either 
questionnaire.  Furthermore, in her May 2007 statement, the 
Veteran's private podiatrist stated that the physician's 
questionnaire was not thorough enough of an evaluation to 
describe the Veteran's condition.  As such, these questionnaires 
are of little probative value.  As the VA examination in January 
2006 and July 2009 included a detailed physical examination and 
considered the Veteran's medical history, these examinations are 
of greatest probative value.

Even considering the Veteran's subjective complaints of pain, 
weakness, fatigability, and lack of endurance upon ambulating, 
the medical evidence of record does not show any additional 
limitation of motion or functional impairment that would support 
an evaluation in excess of the 10 percent presently assigned 
under Diagnostic Code 5276.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59 
(2010).

In summary, the Board concludes that the medical findings on 
examinations are of greater probative value than the Veteran's 
allegations regarding the severity of his bilateral pes planus.  
The symptomatology noted in the medical and lay evidence has been 
adequately addressed by the 10 percent evaluation assigned under 
Diagnostic Code 5276 for the entire period of claim, and do not 
more nearly approximate the criteria for a higher evaluation at 
any time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether the Veteran's bilateral pes 
planus disability presents an exceptional or unusual disability 
picture as to render impractical the application of the regular 
schedular standards such that referral to the appropriate 
officials for consideration of an extraschedular rating is 
warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of the 
schedule impractical.").  Here, the rating criteria reasonably 
describe the Veteran's disability level and symptomatology, and 
provide for higher ratings for additional or more severe 
symptomatology than is shown by the evidence.  Thus, his 
disability picture is contemplated by the rating schedule, and 
the assigned schedular evaluation is, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim 
for an evaluation higher than 10 percent, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

A disability rating of 10 percent for bilateral pes planus is 
granted beginning September 30, 2005, subject to the applicable 
laws and regulations governing the payment of monetary benefits.

Entitlement to an initial disability rating in excess of 10 
percent for bilateral pes planus is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


